Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chahdad C. Bolouri appeals the district court’s order granting Defendants’ Fed. R.Civ.P. 12(b)(6) motion to dismiss his state law claims for declaratory judgment, quiet title, and negligence, and his claim under the Fair Debt Collection Practices Act, 15 U.S.C.A. §§ 1692-1692p (West 2009 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Bolouri v. Bank of America, N.A., No. 1:10-ev-00225-LO-TCB (E.D.Va. August 24, 2010); see also Horvath v. Bank of N.Y., N.A., 641 F.3d 617 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.